Citation Nr: 0308728	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for pseudofoliculitis 
barbae.

2.  Entitlement to a compensable evaluation for a left leg 
scar due to a scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1969 
to May 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from November 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., denying a compensable rating for a left leg scar, and 
entitlement to service connection for pseudofoliculitis 
barbae.

The veteran contended at the January 2003 hearing that he had 
nerve damage as a result of the in-service left leg injury 
that resulted in his service-connected scar.  This claim, 
however, has yet to be addressed by the RO.  Accordingly, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not currently have pseudofoliculitis 
barbae.

2.  The veteran's left leg scar is not objectively disabling 
to any degree, or objectively manifested by tenderness or 
pain.  


CONCLUSIONS OF LAW

1.  Service connection for pseudofoliculitis barbae is not 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 3.303 (2002).

2.  The criteria for a compensable rating for a left leg scar 
due to a contusion have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2002); 67 Fed. 
Reg. 49590-49599 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claims, in a March 2002 
VCAA letter sent to him, as well as in instructions regarding 
his rights under the VCAA provided to him by the undersigned 
at a January 2003 hearing.  He was afforded the opportunity 
this hearing, as well as the opportunity of a January 2000 VA 
examination to ascertain the nature and extent of his left 
leg scar.  While the veteran contends that the VA examination 
was inadequate both because it was too brief and because the 
examiner expressed conclusions regarding the scar that were 
not consistent with the appellant's views, the Board finds 
that the scar was adequately assessed by the examiner for 
rating purposes.  The findings of that examination, when 
coupled with the testimony of the veteran in January 2003, 
present an adequate and sufficient current picture of the 
left leg scar for rating purposes.  

The veteran does not contend that he has current 
pseudofoliculitis barbae.  Indeed, he conceding in testimony 
before the undersigned in January 2003 that he has no such 
current disorder.  That absence of a current disorder having 
been conceded, there is no reasonable possibility that 
examination of a disorder which does not exist will further 
his claim.  Hence, an examination for pseudofoliculitis 
barbae is not warranted under the duty to assist and the 
VCAA, or otherwise.  

The veteran conceded in testimony that he had not had 
treatment for his pseudofoliculitis barbae since treatment in 
service, and that he has not had treatment for his left leg 
scar since the early 1980's.  Records of that early 1980's 
treatment are contained in the claims folder.  The veteran 
has been requested to report any additional records that may 
assist him in furtherance of his claims in the above noted 
VCAA letter and by instructions at the 2003 hearing.  He has 
reported that there has been no additional treatment, and 
hence there are no additional records.  The Board is thus 
satisfied that there are no additional records of pertinent 
treatment or evaluation that have not been obtained and 
associated with the claims folder.  
 
By the November 2000 RO rating decision, the March 2002 VCAA 
letter, the June 2002 statement of the case, and by 
instructions provided at the January 2003 hearing, the 
veteran has been informed of the evidence that has been 
obtained by VA and that which he must obtain in furtherance 
of his claims.  In this respect, the Board is satisfied that 
the requirements as delineated in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) have been met.  

Even, however, for the sake of argument that the evidentiary 
development requirements as delineated in Quartuccio have not 
been met, because no additional evidence has been identified 
by the appellant as being available but absent from the 
record, any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  
Again, he has not identified any other evidence that is not 
now of record.  In the absence of the veteran identifying 
additional evidence that is not currently of record, 
providing further notice of what the veteran has already been 
informed of would be an inappropriate expenditure of already 
scarce resources.  The Board finds that the duties to assist 
and notify the veteran have been satisfied.  See generally, 
38 U.S.C.A. § 5103A.

Service Connection for Pseudofoliculitis Barbae 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The service medical records show that the veteran was treated 
for pseudofoliculitis barbae in service in November 1971.  He 
was instructed to use a depilatory ("magic shave") or 
alternatively to shave only every other day.  There is no 
record of further in-service treatment for the condition.

The January 1972 service separation examination found the 
veteran's head, face, neck, and scalp to be normal, with no 
finding of pseudofoliculitis barbae.  

Post-service records are negative for findings or treatment 
of pseudofoliculitis barbae.  This is unsurprising, since the 
veteran in testimony before the undersigned at the Central 
Office Board hearing in January 2003 conceded that he had 
grown a close-cropped beard in service as treatment for the 
diagnosed condition, adding that he has not had the condition 
since service because he has not shaved since service, 
instead keeping a short beard.  While the veteran contends 
that the condition would recur if he were to shave, he has 
not shaved and has not suffered recurrence of the condition.  
Absent a current condition, a claim for service connection 
cannot be sustained.  Rabideau.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and, therefore, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Evaluation for Left Leg Scar

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the VA 
attempts to determine the extent to which the disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where a schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent evaluation is to be assigned 
when the requirements of a compensable rating are not met.  
38 C.F.R. § 4.31.

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Court has held 
that where a law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas.  The Board will apply both the 
old and new versions of the criteria to the veteran's claim.

In this case, the Board finds no substantive difference 
between the amended and prior versions of the Rating 
Schedule.  Under each version Diagnostic Code 7804 provides a 
maximum 10 percent rating for a superficial and painful scar 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to and from August 30, 2002).  The Board 
finds no other skin diagnostic code to be applicable in this 
case, under either the old or new criteria, based on the 
absence or disfigurement, burns, ulceration, poorly nourished 
scar, eczema, or other skin disability warranting ratings 
under such other codes.  See, generally, 38 C.F.R. § 4.118 
(prior to and from August 30, 2002).  

While there is some question in the record regarding nerve 
involvement from the in-service injury, that constitutes a 
separate claim for service connection for nerve damage, which 
has been referred to the RO in the Introduction, above.  

Scars which are superficial and tender or painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. §  4.118, Diagnostic Code 7804.  However, a tender 
or painful scar must be so to some disabling degree in order 
to warrant that compensable rating.  See 38 C.F.R. §  4.1 
(ratings applicable under the appropriate diagnostic codes 
are based on impairments of earning capacity or severity of 
disability).

Service medical records reflect that in 1971 the veteran 
sustained a laceration of the left shin in a jeep accident.  
The wound was irrigated and dressed with gauze.  Re-
examination a week later revealed the wound to be penetrating 
down to the muscle, that it was slow to heel, and that it 
could not be sewn at that time.  Initial x-rays had 
reportedly been negative, but the veteran was given crutches 
to use.  At the one week follow-up he was prescribed light 
duty for 10 days or until the wound had healed.  There are no 
service medical records reflective of additional follow-up or 
evaluation of the left leg scar. 

The veteran now variously alleges, in statements and in 
testimony presented at the Central Office Board hearing in 
January 2003, that he has pain, fatigue, discomfort tingling, 
numbness, and/or tightness in the left lower extremity due to 
the scar.  At the hearing he testified that at the end of a 
day performing field engineering work, including over rough 
terrain, he had left leg pain which he rated at 6 to 8 out of 
10 in severity.  At the hearing he described the pain as 
going to the ankle and to the heel or down to the ball of the 
foot or to the toes.  He also testified that while he could 
no longer run he still enjoyed outdoor activities such as 
fishing, jogging, and hunting.  He added that he endeavored 
to walk five to seven miles every day for exercise, but added 
that this exercise resulted in some difficulty with the left 
leg, so that when he stopped he would put a heating pad or 
ice on the leg.  He testified that he had not had treatment 
for the left leg since 1980.  He also testified to ordering a 
brace for his left leg for additional support when he felt 
the leg might need it, but conceded that the brace was not 
prescribed by a medical professional, and no medical 
professional had found that he needed such a device.  

The veteran has taken exception to the examination conducted 
by the VA examiner in January 2000, contending that the 
examination was insufficiently thorough and the findings 
were, in effect, absurd.  The Board has reviewed the reported 
findings of that January 2000 VA examiner, and fails to find 
in them any element absurdity.  The examiner noted the 
veteran's complaints that prolonged walking of a mile or 
climbing of two to three steps produced left leg cramping 
pain or weakness.  He noted the veteran's report of using 
shoe inserts to correct the condition, and the use of 
unprescribed prescription medication for pain relief.  

Upon examination the left calf showed a quarter-sized scar in 
the mid lateral aspect which was tender to touch and warm, 
but without edema or ecchymosis.  Homan's sign (for 
thrombosis of the deep calf veins) was negative, and the 
tibia was intact without deformity, edema, or ecchymosis.  
The examiner noted that the veteran reported constant pain 
throughout the entire physical examination, with complaints 
of pain even upon light palpation of the anterior non-
traumatized shin.  The examiner concluded that the veteran's 
complaint of pain was unrealistic and exaggerated.  

While the veteran points to statements by his spouse and 
mother informing of his disability, the Board notes that 
these statements were submitted in 1980, and hence cannot be 
reflective of any current level of disability.  Similarly, VA 
and private treatment records from 1980, also contained in 
the claims folder, do not reflect current disability.  While 
VA provided a Medtronic TNS unit for pain in the low back and 
legs, there is no follow-up treatment reflective of need for 
any such device associated with his left leg scar.  As the 
veteran has conceded in testimony, he has had no additional 
medical treatment for the left leg scar since the early 
1980's.  Hence, there is no indication of the need for any 
such additional treatment, including based on the absence of 
significant objective findings upon VA examination in January 
2000.  

While Diagnostic Code 7804 provides for assignment of a 10 
percent evaluation for tender or painful scar, objective 
demonstration is required for this compensable rating, and 
the January 2000 VA examiner has here specifically discounted 
a verifiable correlation between any objective findings and 
the veteran's complaints of tenderness or pain, based on the 
appellant's excessive exaggeration of pain complaints.   An 
examiner is competent to offer his professional opinion when 
he/she believes a patient is exaggerating his complaints.

Based on the VA examiner's finding in January 2000 of 
exaggerated pain associated with the left lower leg scar, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a tender and painful 
scar of any severity or disability, so as to warrant a 10 
percent evaluation.  Hence, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation.  Thus, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Service connection for pseudofoliculitis barbae is denied.  A 
compensable rating for left leg scar is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

